Title: To Thomas Jefferson from Thomas Lehré, 21 January 1809
From: Lehré, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Charleston Jany: 21: 1809—
                  
                  In addition to the many proofs that our fellow Citizens have given in this State of their Patriotism, the Grand Jury of this District, as you will see by the paper herein enclosed, present as a grievance the attempt to violate the Embargo Law, & recommend holding in contempt, the violaters thereof.—From every information I have recd., there appears to be a very Shameful Traffic carried on about St. Marys River, it is said, and I believe with a great deal of truth, that English Ship’s go there, & take in on the Spanish scale Cargoes of Cotton, Rice &c, unless some stop is put to this business, I am fearful it will have a very bad tendency.—The Federal Junto here, soon as the new Embargo Law arrived, has raised a great outcry about the heavy Securety to be demanded under it, for all Vessels clearing out—however, I am happy to inform you, that the good sense of every true American here sees through their infamous views, that nothing short of a Surrender of our National rights to, and an Alliance with great Britain will Satisfy them.—Within these few days past, I have conversed with Several persons from the Western Country, they say our good people in Louisana, & new Orleans, begin to be uneasy at the movements of the Spaniards about there, who I supposed have been stirred up by the British to disturb us in that quarter. It is also said & believed, that the British Government, are now concerting measures with the Supreme Junta in Spain, to stir them up to lay claim to that Country, to take possession of it, to establish several Military Posts there, & to annoy our Citizens, supposeing it to be our most vulnerable part.
                  A Spanish Sloop has just arrived here in 6 days from the Havanna, I have been informed by a person who has been on board, that She brings an Account, that two Hours before she sailed from the Havannah, a Vessel arrived in a short Passage from old Spain, the Governor of the Havanna, placed Guards on board of her, & could we let a unit of any news transpire. This seems to corrobrate the different accounts of Buonaparte haveing had an engagement with the Spaniards & routed them, if this news should be true, It will I presume compell the haughty Government of Great Britain to lower their Tone to us, if not we are determined not to shrink from the contest 
                  
                  With the highest consideration I am Sir Your Most Obedt.
                  
                     Tho: Lehré 
                     
                  
               